Citation Nr: 9930045	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include tinnitus.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1952 
to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) which, in part, denied the 
veteran's claims for service connection for hearing loss and 
foot problems.  The decision also denied the veteran's claim 
for service connection for posttraumatic stress disorder 
(PTSD) and the veteran appealed that denial, but the RO later 
granted the veteran's claim for total benefits for PTSD.  
Therefore, that matter is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran was exposed to significant enemy artillery on 
active duty and had diminished hearing capacity and ringing 
and buzzing in his ears within six months after service.

2.  There is sufficient lay evidence that the veteran 
received medical treatment for his bilateral foot disorder 
shortly after service to indicate the possibility of a nexus 
to service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss and tinnitus were incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).

2.  The veteran's claim for service connection for a 
bilateral foot disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records apparently were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  In situations where 
service medical records are presumed destroyed through no 
fault of the veteran, the VA has a heightened duty to assist 
the veteran in obtaining evidence.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  The VA is obligated to assist the 
veteran in searching for alternate forms of medical records 
in order to reconstruct the veteran's service medical 
history.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In addition, the VA has a duty to advise the veteran 
that he may obtain other forms of evidence such as lay 
testimony, including statements and affidavits of fellow 
service members, to support his claim.  Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).

The only service medical record that was retrieved is the 
report of the veteran's transfer for discharge medical 
examination, dated in May 1954.  There are no abnormalities 
noted and the veteran scored 15/15 bilaterally on the 
whispered voice hearing test.  There were no medical 
complaints noted at the time of the examination.


1.  Hearing loss

During his February 1998 hearing and in written statements, 
the veteran stated that he served in an infantry capacity on 
the front lines during the Korean Conflict, and was subjected 
to loud noise exposure.  The veteran was awarded the combat 
infantry badge.  He contends, and anecdotal evidence supports 
his contentions, that he spent a great deal of time under 
conditions of heavy artillery blasts, shelling and gunfire.  
The veteran maintains that within six months after separation 
from service he noticed diminished hearing capacity and a 
ringing and buzzing in his ears.  

There are no medical records pertaining to hearing loss until 
the June 1997 VA examination.  The veteran's pure tone 
threshold in the decibel levels of 500, 1000, 2000, 3000, and 
4000 respectively were, in the right ear, 15, 55, 75, 95 and 
100, and, in the left ear, 0, 5, 75, 85, and 80.  Speech 
discrimination scores were 64 percent in the right and 40 
percent in the left.  He reported a history of noise exposure 
in service with only limited noise exposure after service as 
a car dealer.  He also reported constant bilateral tinnitus, 
consisting of a buzzing sound.  He was unable to mask the 
tinnitus.  He had a mixed hearing loss in his right ear.  He 
was diagnosed with mild bilateral tympanosclerosis and had an 
otherwise normal physical examination of the ear.  He was 
further diagnosed with bilateral severe sensorineural hearing 
loss with very poor discrimination.  According to the 
examiner, the veteran's hearing loss was consistent with a 
history of noise exposure as described by the veteran.

The only other medical evidence pertaining to hearing loss is 
record of a June 1999 appointment at the VA medical facility 
in Newington, Connecticut, where the veteran's hearing aids 
were assessed and further treatment options were discussed.

The record also contains a number of lay statements and 
articles pertaining to the veteran's history of noise 
exposure and diminished hearing.  A June 1997 letter from a 
fellow service member, [redacted], assigned to the same 
unit as the veteran states that he and the veteran were in a 
front line combat infantry unit which was involved in enemy 
action many times, primarily involving small arms fire and 
artillery bombardment, lasting for hours at a time.  The 
letter further states that the veteran was a jeep driver 
whose primary duties were to provide transport for the 
machine guns and other equipment as well as gun crew.  
According to Mr. [redacted], all members of the unit were 
subjected to battlefield conditions.

Another letter dated in April 1998, is written by the 
veteran's ex-wife. She states that she met the veteran in 
1962 and that his hearing was not good at that time.  She 
further states that his hearing has worsened with age.

A letter dated in April 1998 from the veteran's sister states 
that the veteran had normal hearing as a youngster, but that 
when he returned from the service it was evident he could not 
hear certain sounds and noises.

Another letter is from the veteran's friend who has known the 
veteran since high school.  The friend states that the 
veteran did not have impaired hearing prior to going to 
Korea, but rather, the friend himself had bad hearing.  When 
the veteran returned, the veteran's hearing was as bad as the 
friend's hearing.  He indicates that currently both he and 
the veteran are nearly deaf.

The veteran submitted an article that described conditions in 
June 1953 in which the 2d Battalion came under heavy fire.  
The article states that the 3d Battalion, to which the 
veteran was assigned, relieved the 2d Battalion, and the 
veteran added that they endured similar conditions.  Another 
article submitted by the veteran discusses hearing loss due 
to noise exposure and the fact that ear protection was rarely 
used in World War II and the Korean Conflict.

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded and that the RO has satisfied its duty 
to assist as required by 38 U.S.C.A. § 5107(a).  In 
evaluating the merits of the claim, the Board notes that the 
veteran was clearly exposed to significant combat noise 
during service, and that the veteran currently suffers from 
sensorineural hearing loss.  The VA examiner in June 1997 
opined that the veteran's bilateral severe sensorineural 
hearing loss with very poor discrimination is consistent with 
previous severe noise exposure as described by the veteran.  
Affording to the veteran the benefit of all reasonable doubt, 
the Board finds that this medical opinion tips the balance of 
the evidence in the veteran's favor, and the Board concludes 
that the veteran's bilateral hearing loss, with associated 
bilateral tinnitus was incurred in service.  See 38 U.S.C.A. 
§ 5107(b).



2.  Bilateral foot disorder

The veteran stated in his February 1998 hearing and in 
written statements that while he was in Korea he experienced 
problems with his feet.  According to the veteran, medical 
attention was denied at the command of his sergeant and he 
was forced to remove his own calluses on the front part of 
his feet and toes using a straight-edged razor.  His 
separation examination report is silent for any problems with 
his feet, however the veteran contends that when he was 
discharged he and the other soldiers were told that if they 
wished to report medical problems that were service-
connected, their discharge would be delayed.  Most soldiers 
did not want to delay discharge, so unless they had a 
visually obvious impairment, they signed off on the report 
saying they had no medical conditions.  The veteran further 
testified that shortly after he left the service he saw a 
podiatrist, who is now deceased, in West Hartford, 
Connecticut.

The claims file contains private medical records from Dr. 
Harvey D. Lederman who treated the veteran's feet from 
September 1976 to December 1996.  Clinical records show 
periodic debridement of skin lesions over the years and 
prescription of skin medications.  Dr. Lederman also used 
orthotic devices and shoe modification to treat the veteran, 
with little success.  Dr. Lederman expressed the opinion that 
the veteran's military experience aggravated the veteran's 
genetic foot type, a pes cavus deformity.

Records in the claims file indicate that the veteran began 
receiving treatment at the VA podiatry clinic in 1997 and 
such treatment continues to the present.

Letters from the veteran's ex-wife, sister and friend, 
described previously, also discuss the veteran's foot 
problems.  According to the veteran's sister, the veteran 
sought treatment from podiatrists Dr. Ralph Samsone and Dr. 
Joseph Vasquez shortly after leaving service for his foot 
problems.  Records of this treatment are not in the file.  
The veteran's friend also recalled the veteran seeking 
treatment for his foot problems in approximately 1957 or 
1959.

In cases such as this one, in which service medical records 
were destroyed in the fire at NPRC, the Board must give 
greater weight to alternative forms of evidence.  In that 
light, the letters submitted by the veteran are competent 
evidence that the veteran sought medical treatment shortly 
after service for foot problems, and are therefore sufficient 
to well-ground the claim.  It is important to note that it is 
not the opinions of these laypersons that the veteran had 
foot difficulties, but rather their statements that the 
veteran received medical attention for such foot difficulties 
which are adequate for the purpose of well-grounding the 
claim.  In order to establish service connection, however, 
medical evidence of treatment shortly after service must be 
submitted, and the veteran is afforded opportunity to do so 
in the REMAND portion of this opinion.


ORDER

1.  Service connection for bilateral hearing loss with 
tinnitus is granted subject to the provisions governing the 
payment of monetary benefits.

2.  The claim for service connection for foot problems is 
determined to be well-grounded, and further adjudication will 
follow in accordance with the REMAND opinion below.


REMAND

As the veteran's claim for a bilateral foot disorder is well 
grounded, the VA has a duty to assist the veteran in 
developing his claim.  38 U.S.C.A. § 5107(a).  The Board 
finds that treatment for the veteran's feet shortly after 
service performed by Dr. Ralph Samsone and Dr. Joseph 
Vasquez, is relevant to the veteran's claim for service 
connection.  Therefore, this claim is REMANDED for the 
following development:

1.  The RO should ask the veteran to 
submit treatment records from Dr. Ralph 
Samsone and Dr. Joseph Vasquez.  Should 
the veteran be unable to secure such 
records, he should furnish the RO with 
addresses and release of medical 
information forms and the RO should 
attemps to obtain pertinent records from 
Drs. Samsone and Vasquez.  Any records 
obtained should be associated with the 
claims file.

2.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim for service 
connection for foot problems based on all 
the evidence.  Should the decision remain 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an appropriate period 
of time in which to respond thereto.


The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any addition 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







